UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):August 31, 2011 PARKWAY PROPERTIES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 1-11533 74-2123597 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation Identification No.) One Jackson Place, Suite 1000, 188 East Capitol Street, Jackson, MS 39225-4647 (Address of Principal Executive Offices, including zip code) (601) 948-4091 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1of 2 Pages Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers On August 31, 2011, Steven G. Rogers, President, Chief Executive Officer, and a director of Parkway Properties, Inc. (the "Company") informed the Company that he has resigned from his positions with the Company effective December 31, 2011.Mr. Rogers has not expressed any disagreement with the Company under Item 5.02(a) of Form 8-K.Financial arrangements with respect to Mr. Rogers’ resignation are still being decided. The Board of Directors of the Company also appointed James R. Heistand as Acting Chief Executive Officer of the Company effective on January 1, 2012.Mr. Heistand, age 59, has been the Company’s Executive Chairman of the Board since June 2011 and prior to that was a principal of Eola Capital LLC and its affiliates. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 2, 2011 PARKWAY PROPERTIES, INC. By: /s/Mandy M. Pope Mandy M. Pope Executive Vice President and Chief Accounting Officer Page 2of 2 Pages
